McDONALD, J.,
concurring.
On behalf of the majority, Judge Greene has taken on the unenviable task of deriving a rule from the splintered opinions in Williams v. Illinois, - U.S. -, 132 S.Ct. 2221, 183 L.Ed.2d 89 (2012). I concur in the result reached in the majority opinion, but write separately because I question whether the rationale of the opinion will ultimately be embraced by the Supreme Court.
The majority opinion follows the direction of the Supreme Court as to how to construe one of its decisions when no single opinion commands a majority of that Court: find the narrowest rationale common to opinions endorsed by a majority of the justices.1 Our majority adopts the suggestion of Professor Fisher that the narrowest holding to be derived from *140Williams is that only “formal” or “solemn” statements qualify as “testimonial” and therefore subject to the Confrontation Clause. Majority Op. at p. 116 & n. 17, 73 A.3d at 270-71 & n. 17. Professor Fisher’s theory has been criticized as giving undue weight to Justice Thomas’ unique approach to the Confrontation Clause.2 It appears to me that, instead of the narrowest holding, Professor Fisher has latched upon the narrowest definition of “testimonial hearsay,” which has the effect of broadly exempting forensic reports and other documents from the purview of the Confrontation Clause. It is not clear to me that this is the narrowest “holding” one can derive from the opinions in Williams.3
Having said all that, I do not have an alternative unified theory to offer. It does appear to me, however, that the evidence at issue in this case is fairly indistinguishable from that at issue in Williams and that both the plurality in Williams and Justice Thomas would find it admissible. Accordingly, I concur in the judgment in this case and look forward to the next episode in the Supreme Court’s application of the Confrontation Clause to forensic lab reports.

. Marks v. United States, 430 U.S. 188, 193, 97 S.Ct. 990, 51 L.Ed.2d 260 (1977).


. See R.D. Friedman, Confrontation and Forensic Laboratory Reports, Round Four, 45 Texas Tech L.Rev. 51, 81 & n. 200 (2012). See also United States v. James, 712 F.3d 79, 95 (2d Cir.2013).


. See The Supreme Court 2011 Term, 126 Harv. L.Rev. 266, 276 (2012) (suggesting that the only “true holding” of Williams is the rejection by Justice Thomas and the dissenters of the plurality’s not-for-truth rationale).